Citation Nr: 1014458	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1976 and October 2001 to October 2002.  He also 
served in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In a March 2004 Notice of 
Disagreement (NOD), the Veteran specifically limited his 
appeal to the RO's denials of service connection for PTSD, a 
low back disorder, and bilateral plantar fasciitis.  In a 
subsequent June 2004 rating decision, the RO granted service 
connection for bilateral plantar fasciitis.  Furthermore, in 
an October 2009 rating decision, the RO granted service 
connection for a low back disorder.  As these decisions 
constituted full resolutions of these claims, the issues are 
not in appellate status.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009).  

In February 2007, the Board remanded the Veteran's claim of 
service connection for PTSD for additional proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board finds that the provisions of the Board's February 
2007 remand were complied with sufficiently.  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board, however, finds 
that further evidentiary development must be accomplished 
before final review.  

The Veteran is seeking service connection for PTSD, which he 
contends is related to several incidents he experienced 
during active duty and Reserves service.  The Veteran's 
service treatment records and reserve treatment records are 
negative for any evidence of a mental disorder.  

The Veteran's reserve personnel records, obtained from the 
Air Reserves Personnel Center, indicate service from 1981 to 
August 1988 and January 1992 to November 2002.  Reserve 
service from August 1988 to January 1992 has not been 
verified; however, a periodic Air Force Reserves examination, 
dated in June 1990, indicates some reserve activity at that 
time.

In a September 2003 VA PTSD examination report, the Veteran 
reported that, in 1975 or 1976, during his period of active 
service in Fort Gordon, Georgia, an unidentified major 
committed suicide by shooting himself in the head with a 
pistol.  He also recalled that, during the late 1980s or 
early 1990s, he found the body of a female airman who had 
also shot herself in the head.  He stated that he found her 
body in the guard shack when he came to relieve her from 
duty.  He remembered that her last name was Bailey.   The 
Veteran reported having nightmares and flashbacks due to 
these incidents.  He also stated that, in March 2002, his 
mother died and he was not given any time off duty.  He 
stated that he essentially had to leave his post to make 
funeral arrangements.  He stated that he had intrusive 
thoughts and guilt regarding his mother.  The diagnosis was 
PTSD with depressive features.  

In July 2004, the Veteran submitted a paper labeled "Active 
Duty Casualty Incident Report," stating that a female 
airman, with the last name of Bailey, died of a self-
inflicted gunshot wound in August 1989.

In a June 2009 letter, a private examiner reported that he 
had examined the Veteran for six years for PTSD.  He stated 
that the incident that precipitated the Veteran's PTSD was, 
in his opinion, the suicide of the female airman.  

In a July 2009 VA psychiatric examination report, the Veteran 
reported that, while he was on duty during his active service 
as military policeman, he was called to the scene of a major 
who had committed suicide.  He also stated that, while he was 
activated in the reserves, he found the body of a subordinate 
who had killed herself at Hancom Air Force Base.  He stated 
that he felt guilt about being unable to prevent her death.  
He reported that, later, while working at a fire department, 
he felt ill at ease when women began joining the force.  He 
stated that he was afraid that they would commit suicide.  
The Veteran reported being an on-call firefighter from 1979 
through 1983.  He stated that, since 1983, he had worked in 
the maintenance department.  He stated that he was 
transferred due to his difficulties in getting along with co-
workers, and his being uncomfortable around female 
firefighters due to the subordinate's suicide.  The examiner 
diagnosed PTSD, resulting from the in-service stressors 
mentioned above.  In explaining, the examiner stated that the 
suicide of the female subordinate was particularly traumatic 
for the Veteran, as the Veteran was one of the first people 
to find her and because he was her immediate superior.  The 
examiner noted that the feelings of helplessness and horror 
the Veteran felt at the event were most likely amplified by 
the earlier suicide of the major during active service.  

In its February 2007 remand, the Board requested the AMC/RO 
to attempt to verify the Veteran's claimed stressor involving 
the suicide of the female subordinate by verifying the 
Veteran's periods of active or inactive duty for training, 
particularly any service in August 1989.  If the Veteran had 
a period of verified service that coincided with the August 
1989 casualty report submitted by the Veteran, the AMC/RO was 
to make all attempts to corroborate that stressor.  Having 
reviewed the current evidence regarding this claimed 
stressor, the Board notes that the record does not contain 
any service records corroborating the Veteran's account.  In 
fact, the current evidence of record contains no indication 
that the Veteran performed any active duty for training or 
inactive duty training in August 1989.  As such, this 
stressor has not been corroborated.

The medical evidence, however, includes diagnoses of PTSD 
based upon other stressors which might be capable of 
corroboration.  For example, both VA examiners found that the 
Veteran's PTSD was caused, in part, by an incident occurring 
in 1975 or 1976, at Fort Gordon, Georgia, during which the 
Veteran found the body of a major who committed suicide.  
Moreover, the September 2003 VA examiner noted that the 
Veteran's PTSD arose, in part, due to his inability to be 
present at the March 2002 death of his mother because of 
service and his having to abandon his post to care for family 
affairs.  The Board notes that the VA has not sought to 
corroborate either of the latter two stressors.  As such, in 
an effort to fully assist this Veteran, the appeal must be 
remanded to attempt to corroborate the stressors involving a 
suicide occurring at Fort Gordon, Georgia, in 1975 or 1976; 
and the death of his mother in March 2002.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran in 
writing and afford him one last 
opportunity to provide any additional 
information regarding his claimed in-
service stressors leading to the onset of 
his PTSD.  The letter should especially 
seek more specific information regarding 
the major who committed suicide in 1975 or 
1976, during active service in Fort 
Gordon, Georgia, including a more precise 
time period and the major's name; and 
further corroborating evidence regarding 
the death of his mother and his subsequent 
abandonment of his post.  The Veteran 
should be advised to provide any 
documentation regarding his mother's 
death, to include any official documents.  

2.  The AMC/RO should obtain all records 
regarding treatment for a mental disorder 
after November 2009.  If private treatment 
has been obtained by the Veteran, request 
appropriate releases for the records and 
associate all records obtained with the 
claims folder.

3.  The AMC/RO must prepare a written 
summary of the suicide of the major at 
Fort Golden, Georgia, and any other 
claimed active service stressors capable 
of corroboration using any information 
regarding the Veteran's claimed 
stressor(s) previously provided by him or 
others.  This summary, along with a copy 
of the Veteran's DD Form 214, his service 
personnel records, and all associated 
documents must then be sent to the United 
States Army & Joint Service Records 
Research Center (JSRRC) with a request 
that an attempt be made to corroborate the 
alleged stressor(s).  

4.  After the completion of the above and 
any other necessary development, to 
include the provision of an additional VA 
psychiatric examination, if necessary, 
should re-evaluate the Veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative must be provided 
with a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


